Citation Nr: 1414857	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine (claimed as lumbar spine disability).


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to January 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's degenerative joint disease of the lumbar spine was incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board grants entitlement to service connection for degenerative joint disease of the lumbar spine, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.  The Board observes that the Veteran's service treatment records were involved in a fire and, thus, were unavailable for review.  Due to the unavailability of these records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).   

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & 2013); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record included a variety of treatment records demonstrating lumbar spine degenerative joint disease, including an April 2014 VA examination.  As such, Shedden element (1) has been demonstrated.

With respect to in-service incurrence, throughout the pendency of this appeal, including during a May 2012 RO hearing and a February 2014 Board hearing, the Veteran contended that he acquired back disability during active duty consequent to an injury sustained while carrying artillery shells.  The Veteran asserted that he was initially treated by a medic, but that he did not receive additional treatment as it was contrary to military culture at the time.  As mentioned above, the Veteran's service treatment records were not available for review through no fault of his own.  In support of his assertion that he sustained an in-service injury, the Veteran submitted a statement from a fellow service member attesting to the Veteran's artillery training during his active duty.  Moreover, the Veteran's DD 214 demonstrated that his last duty assignment was with an artillery unit.  Further, the Veteran submitted a statement from his wife wherein she attested that the Veteran experienced back symptoms shortly after discharge from active duty.  Given the consistency of the Veteran's statements, both internally and with the other evidence of record, the Board finds that there is a competent and credible basis to determine that the Veteran sustained an in-service injury to his lumbar spine.  In light of the aforementioned, Shedden element (2) has been satisfied.
Concerning Shedden element (3), a nexus between the Veteran's in-service symptoms and his current lumbar spine disability, the Board notes that there is a positive nexus opinion of record.  Specifically, this positive opinion was provided in two, separate March 2013 letters from Richard F. King, M.D.  The Board notes that the Veteran was provided a VA examination in April 2013, and the RO obtained a supplemental opinion that same month.  The initial VA examiner did not review the private treatment records associated with the claims file, which, in pertinent part, demonstrating several instances of post-service treatment for lumbar spine disability.  The presence of these treatment records, and the dates thereof, contradicted the opinion rendered by the VA examiner.  Consequently, the RO decided that a supplemental opinion was required in order to obtain an explanation that included consideration of the private treatment records.  After a review of the Veteran's claims file, the VA examiner that rendered the supplemental opinion stated that the initial opinion, as previously stated, required no change.  The examiner did not provide an explanation for the opinion that included explicit consideration of the private treatment records associated with the claims file.  As such, the Board finds Dr. King's March 2013 opinion to be the most probative evidence concerning the etiology and onset of the Veteran's back disability.  The Board finds Shedden element (3) has been satisfied.

Resolving doubt in favor of the Veteran, service connection for degenerative joint disease of the lumbar spine is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); O'Hare, 1 Vet. App. at 367.










ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


